United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1940
                                   ___________

Sarah B. Ricketts,                    *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Michael J. Astrue, Commissioner of    *
Social Security,                      *      [UNPUBLISHED]
                                      *
      Defendant - Appellee.           *
                                 ___________

                             Submitted: January 13, 2010
                                Filed: February 17, 2011
                                 ___________

Before LOKEN,* Chief Judge, JOHN R. GIBSON** and WOLLMAN, Circuit Judges.
                               ___________

PER CURIAM.

      Sarah Ricketts filed an application for Social Security disability insurance
benefits, alleging a disability onset date of May 2, 2004. After the application was


      *
       The Honorable James B. Loken stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2010. He has been succeeded by the Honorable William Jay Riley.
      **
        The Honorable John R. Gibson retired January 26, 2011. This opinion is
consistent with his vote at the panel’s conference following oral argument on
January 13, 2010.
denied initially and on reconsideration, the Commissioner’s administrative law judge
(ALJ) held a hearing in August 2007 at which Ms. Ricketts, her husband, a consulting
medical expert, and a vocational expert testified. The ALJ denied the application in
a thorough opinion, the Commissioner’s Appeals Council denied review, and Ms.
Ricketts commenced this action seeking judicial review of the Commissioner’s
adverse final decision. See 42 U.S.C. § 405(g). The district court1 concluded in a
careful opinion that substantial evidence on the administrative record as a whole
supports the ALJ’s findings and conclusions and affirmed. Ms. Ricketts appeals.

      The ALJ found that Ms. Ricketts suffers from impairments that are severe in
combination but do not meet the criteria of listed impairments -- fibromyalgia;
cervical spondylosis (arthritis) with no neurological impingement; and major
depressive disorder. The hearing record included Physical Residual Functional
Capacity Questionnaires completed in October 2005 and again in July 2007 by Dr.
Herbert Dempsey, Ms. Ricketts’s long-time treating physician, and by Dr. Mark Box,
a rheumatologist who began treating her for fibromyalgia in March 2004. Each
Questionnaire noted functional limitations caused by severe pain that the vocational
expert opined would be disabling.

       Dr. Robert Karsh, a board-certified teacher of rheumatology at Washington
University appearing at the hearing as a medical expert, testified that Ms. Ricketts’s
medical records relating to her physical impairments supported a finding that her
cervical spondylosis causes some pain in her neck and arms and imposes some
limitations on her ability to reach overhead, push and pull, lift, and look upwards.
However, Dr. Karsh testified that the objective medical evidence did not support the
severe disabling pain reported by the treating physicians. Dr. Karsh opined that
fibromyalgia is a diagnosis based entirely on the patient’s subjective complaints of


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-
pain.2 As Dr. Karsh had not examined Ms. Ricketts, he left the ALJ “with deciding
whether this condition called fibromyalgia, for which there are no findings, is
disabling in this case.” Regarding the treating physician Questionnaires reporting
disabling functional limitations, he opined that “she could do much more” unless the
fibromyalgia pain is disabling.

       After reviewing this evidence at length, including the ongoing treatment notes
of Dr. Dempsey and Dr. Box, the ALJ discounted the treating physicians’ residual
functional capacity assessments because they “are based heavily on claimant’s
subjective complaints and not on the objective findings.” The ALJ then reviewed the
mental health records and found that Ms. Ricketts “is not significantly limited from
a mental standpoint,” noting that “her primary stressor is . . . financial and at times
marital.” Finally, the ALJ carefully reviewed Ms. Ricketts’s work history, her focus
on “looking toward disability,” and her daily activities and found that her testimony
and the supporting testimony of her husband regarding her limitations “are not totally
credible.” The ALJ found that Ms. Ricketts retains the residual functional capacity
to perform her past relevant sedentary work and concluded she is not disabled.

       On appeal, Ms. Ricketts raises the same issues vigorously argued to the district
court, whether the ALJ erred by failing to give controlling weight or at least
substantial deference to the treating physicians’ opinions as to her physical and mental
impairments and limitations; by giving too much weight to the testimony of Dr. Karsh,
a non-treating physician who did not examine Ms. Ricketts; and by improperly
evaluating Ms. Ricketts’s credibility and subjective complaints of disabling pain. The
district court carefully reviewed these issues and, correctly noting that a reviewing
court may not reverse merely because substantial evidence would also support a
contrary result, concluded that substantial evidence supports the ALJ’s decision. See

      2
       For comparable judicial summaries of this mysterious ailment, see Brosnahan
v. Barnhart, 336 F.3d 671, 672 n.1 (8th Cir. 2003); Sarchet v. Chater, 78 F.3d 305,
306-07 (7th Cir. 1996).

                                          -3-
Pierce v. Apfel, 173 F.3d 704, 706 (8th Cir. 1999). After careful review of the entire
administrative record, we affirm for the reasons stated in the district court’s Order
dated March 3, 2009. See 8th Cir. Rule 47B. We deny the motion to supplement the
administrative record.
                        ______________________________




                                         -4-